Citation Nr: 1312826	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  06-09 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from February 1973 to April 1980, with additional National Guard service thereafter. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating determination by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied the Veteran's claim for service connection for bilateral hearing loss.

In January 2009, the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing at the RO.  A transcript of the hearing is associated with the claims files.  Since that time, the VLJ who presided at the January 2009 hearing has retired from the Board.  The Veteran was afforded the opportunity to provide hearing testimony in front of another VLJ and opted to do so.  In February 2013, the Veteran testified before the undersigned VLJ at a Travel Board hearing at the RO.  A transcript of that hearing is also associated with the Veteran's claims files.

The Board notes that in June 2009, the Board denied the Veteran's claim for service connection for bilateral hearing loss and he appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision issued in August 2011, the Court remanded the case to the Board for additional development, described with more particularity below.  Also within the Board's June 2009 decision was a denial of service connection for both vertigo and headaches.  These issues were also appealed to the Court; however, in its August 2011 Memorandum Decision, the Court affirmed the Board's decisions as to these issues.  Thus, entitlement to service connection for vertigo and for headaches is no longer within the Board's jurisdiction.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.



REMAND

Pursuant to the Court's Memorandum Decision, as well as based upon the more recent hearing testimony by the Veteran, the Board finds that additional development is required before the Veteran's claim is decided.

The Board recognizes that in April 2008 the Veteran underwent VA audiological examination at which time audiogram revealed normal hearing in the right ear, with mild hearing loss in the left ear at the 4000 Hz frequency.  Speech recognition scores were 76 percent bilaterally, but the VA audiologist stated that the scores were unreliable and unsuitable for rating purposes.  As to etiology, the VA examiner stated that he was unable to resolve the question without resorting to mere speculation.  The VA examiner noted that military noise exposure and the onset of high frequency hearing loss (at the 6000 Hz frequency) during service were conceded.  He explained, however, that the Veteran's hearing fluctuated during and after service and the Veteran's hearing was within normal limits on several audiograms performed one to three years after separation from active duty, which is inconsistent with hearing loss from noise exposure.  In this regard, the examiner noted that recovery years after onset is also inconsistent with noise-induced hearing loss or loss due to a concussion years earlier.  The VA examiner also noted the Veteran's report of wearing hearing protection during service and noted the other possible etiologies for his hearing loss, including post-service noise exposure, concussion, aging, and caffeine.  The VA examiner stated that, given the available evidence, he does not feel he can determine the etiology of the Veteran's in-service or current hearing loss or its relationship to his military noise exposure, or any of the other possible etiologies, without resort to speculation, particularly given the possible non-organic hearing loss component to the Veteran's speech recognition scores on examination.  The Board notes, as the Court pointed out in its Memorandum Decision, that the VA examiner did not purport to have reviewed the entire claims file when rendering the opinion.  In particular, the examiner answered, "no," to the question of whether the private medical records were reviewed.  The Court stated that the determination that an opinion could not be rendered without resort to speculation, absent a complete review of the evidence of record, was inadequate.  A new examination is, therefore, necessary.

Moreover, review of the record, in combination with the Veteran's February 2013 hearing testimony, reveals that the Veteran had civil service work for many years following his separation from service, during which time he underwent audiological evaluation annually.  See Travel Board hearing transcript in Virtual VA file at page 2.  A review of the claims file reveals that he has not been offered in assistance by VA in obtaining the records of these potentially relevant post-service audiological evaluations.  Further, at the Veteran's hearing, he reported that he underwent a second VA examination after the April 2008 examination, and also received VA clinical outpatient audiological care, including a prescription for hearing aids.  Transcript, at page 3.  A review of the claims files reveals that no VA clinical records are contained in the paper claims files, and that records most recently dated in 2010 from the VA Gainesville Medical Center (Gainesville VAMC) are found within the Virtual VA file, although no records pertaining to audiological treatment.  VA has a duty to assist the Veteran in obtaining relevant private and VA treatment records.  38 C.F.R. § 3.159(c)(1)-(2) (2012).  On remand, VA also should afford the Veteran an opportunity to submit authorizations (VA Form 21-2142) to obtain any outstanding private treatment records related to his hearing loss, to include records of audiograms from his previous employer.  Also, development to obtain any pertinent VA records, to include the records of any VA examinations other than the April 2008 examination, as well as all clinical audiological records, should be completed.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, medical records pertaining to treatment or evaluation of the Veteran's bilateral hearing loss during the time since his separation from service, to include all annual audiological tests from his employer, as well as all pertinent VA audiological records from the VA healthcare system, to include the Gainesville VAMC.  If a VA audiological examination was conducted following April 2008, as suggested by the Veteran at his Travel Board hearing, then the report of that examination should also be associated with the record.  

2.  If any requested records related to remand instruction 1 are not available, the claims file should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Once the record is developed to the extent possible, the RO or the AMC should afford the Veteran an examination by an examiner with appropriate expertise to determine the etiology of any hearing loss present during the period of this claim.

The claims files and any pertinent evidence in Virtual VA that is not included in the claims files must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to any hearing loss present during the pendency of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that it is etiologically related to the Veteran's active service, to include related to the conceded in-service noise exposure and shown as manifested by the fluctuation of puretone thresholds during service.  The examiner should discuss all relevant treatment records in the claims files, to include private and VA clinical records and any VA examination reports.  For purposes of the opinion(s), the examiner should assume that the Veteran is credible.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

4.  The Veteran must be given adequate notice of the date and place of any requested examination(s).  A copy of all notifications, including the address where the notice was sent, must be associated with record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claim for service connection for bilateral hearing loss disability.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

